Citation Nr: 0207195	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  00-18 741A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia and post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
November 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

Although the veteran requested a Central Office hearing, he 
failed to report to the hearing scheduled in May 2002.  Also, 
there is medical evidence on file indicating that the veteran 
has diabetes.  As to this, the Board notes that effective 
July 9, 2001, "type 2 diabetes (also known Type II diabetes 
mellitus or adult-onset diabetes" is presumed to be due to 
exposure to herbicides in those veterans who, as in this 
case, served in the Republic of Vietnam.  However, it does 
not appear that the veteran has claimed service connection 
for diabetes but, if he wishes to do so, he must file a 
formal claim, in writing, with the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A March 1998 Board decision denied service connection for 
a psychiatric disorder, to include schizophrenia and PTSD.  
No appeal was initiated from this action.

3.  The evidence received since the March 1998 Board decision 
includes evidence that is cumulative and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSION OF LAW

The March 1998 Board decision is final; new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for a psychiatric disorder 
to include schizophrenia and PTSD.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
these issues, that VA has given the appellant adequate notice 
regarding the evidence necessary to substantiate his claims 
and that no further assistance to the appellant is required 
to comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5103A (Supp. 2001).  There have also been final 
regulations promulgated to implement the new law.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  It is noted 
that the appellant was notified of the new law and 
information concerning evidence needed to support his claim 
in correspondence sent to him in May 2001.  There is no 
indication that there is any additional evidence that could 
be obtained that would be useful in substantiating this 
claim.

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below.

Factual Background

A July 1990 RO decision denied the veteran service connection 
for PTSD on the basis that there was no objective evidence of 
his claimed stressors and he did not have a current 
diagnosis.  The veteran appealed the rating decision.  A June 
1994 Board decision denied service connection for psychiatric 
disorders, to include schizophrenia and PTSD; however, this 
decision was later vacated and remanded by the United States 
Court of Claims for Veterans Appeals in a November 1995 
order.  In March 1998, a Board decision again denied his 
claim for service connection for PTSD, as well as for a 
psychiatric disorder to include schizophrenia on the bases 
that there was no current PTSD diagnosis and his diagnosed 
psychiatric disorder was not incurred or aggravated during 
service, or was manifest to a compensable degree within one 
year of his discharge from service.  The veteran did not 
appeal that decision.

The evidence before the Board at the time of the March 1998 
decision included service medical and personnel records, the 
transcript of the veteran's December 1990 personal hearing, 
as well as VA treatment records and examination reports, 
dating from June 1971 to July 1997.  Social Security 
Administration records were also of record.  

The veteran's service medical records (SMRs) show that he 
complained of trouble with nervousness in a September 1967 
medical history report.  However, the accompanying medical 
examination report shows that a psychiatric clinical 
evaluation was normal.  In June 1967, he was seen at the 
mental hygiene consultation service.  He complained of 
nervousness and an inability to control his temper in August 
1967.  There was no diagnosis.  His November 1969 medical 
history report indicates that he had no nervous trouble of 
any sort and the accompanying separation examination report 
shows that his psychiatric evaluation was normal.  

Service personnel records show that the veteran served in 
Vietnam from October 1967 to October 1968 as a cook and 
baker.  There was no evidence that he engaged in combat with 
the enemy. 

A June 1971 VA general medical examination report indicates 
the veteran's psychiatric evaluation was normal.

A July 1979 VA hospital summary shows the veteran was 
hospitalized with diagnosed anxiety neurosis with depression.  
Subsequent VA hospital, treatment and examination reports 
from the 1980's show various diagnoses, including personality 
disorder with paranoid and sociopathic features and latent 
psychotic tendencies, paranoid schizophrenia, dysthymic 
disorder in a dependent personality; and schizoaffective 
disorder-depressed.  A June 1989 VA treatment notation shows 
assessments that included PTSD.  A VA psychiatric examination 
conducted in December 1989, reveals a diagnosis of 
schizoaffective disorder and the examiner opined that the 
veteran did not have PTSD.

During his December 1990 personal hearing, the veteran 
testified regarding his alleged inservice stressors and 
subsequent PTSD symptoms.

VA treatment records dating from March 1990 to February 1991 
include diagnoses of PTSD, and schizoaffective disorder.  An 
April 1991 VA hospital summary shows the veteran was treated 
for diagnosed chronic undifferentiated type schizophrenia and 
notes that he did not complain of any PTSD symptoms during 
his admission.  An August 1993 VA psychiatric examination 
conducted by two physicians who thoroughly reviewed the 
veteran's claims folder reveals a consensus diagnosis of 
schizoaffective disorder.  The examiners opined that the 
veteran did not have PTSD.

An August 1992 SSA disability determination form shows that 
the veteran was considered to be disabled from March 1991 
with a primary diagnosis of paranoid schizophrenia and other 
functional psychotic disorders.  An included July 1992 
examination report from Stephen Lokke, M.D., shows 
impressions of chronic schizophrenia and a history of alcohol 
abuse.

A VA psychiatric examination report in April 1997 revealed 
diagnoses of residual type schizophrenia, alcohol dependence 
in sustained full remission.  A July 1997 addendum to the 
April 1997 examination report noted that, after reviewing the 
veteran's claims folder, the diagnoses remained the same and 
a diagnosis of PTSD did not seem to be warranted.

The evidence added to the record since the March 1998 Board 
decision includes VA treatment records, dating from February 
1998 to April 2001, and an April 2001 VA psychiatric 
examination.  The VA treatment records merely show ongoing 
treatment for diagnosed schizophrenia.  A June 2000 
psychology note indicates the veteran complained of PTSD 
symptoms.  The examiner noted that his compensation-seeking 
motives were not concealed and diagnosed schizophrenia.  The 
April 2001 VA examiner, after reviewing the veteran's claims 
file and examining the veteran diagnosed schizophrenia and 
cannabis abuse.  The examiner opined that the veteran did not 
have PTSD symptoms and that his schizophrenia appeared to 
have its initial onset ten years after his discharge from the 
military.

Analysis

Given that the Board's 1998 decision is final, it is not 
subject to revision in the absence of a showing of clear and 
unmistakable error.  Furthermore, the claim may not be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104.  However, 
if new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

The Board finds that the VA treatment records and examination 
report, submitted after the March 1998 Board decision are not 
so significant that they must be considered in order to 
fairly decide the merits of the claim.  The additional 
records are cumulative of the evidence noted at the time of 
the March 1998 decision.  These new records include no 
evidence that the veteran currently has diagnosed PTSD or 
that his current psychiatric disorder was first manifest 
during or within one year of his discharge from service or 
that his current psychiatric disorder is etiologically linked 
to his service.  The veteran' s own belief that he has PTSD 
as a result of his Vietnam experiences or that his 
schizophrenia began in service is not probative as he is not 
shown to have the medical expertise sufficient to render an 
opinion as to what is essentially a question of medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  





ORDER

New and material evidence not having been submitted, the 
veteran's claim for service connection for a psychiatric 
disorder, to include schizophrenia and PTSD is not reopened.



		
John Fussell
Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

